Citation Nr: 1633539	
Decision Date: 08/25/16    Archive Date: 08/31/16

DOCKET NO.  10-11 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an increased rating for diabetes mellitus type II with erectile dysfunction, currently rated as 40 percent disabling.

2.  Entitlement to an initial rating in excess of 10 percent for glaucoma with bilateral retinopathy.

3.  Entitlement to an increased rating for hypertension, rated as part of the diabetes mellitus rating prior to June 25, 2014, and separately as 10 percent disabling thereafter. 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission





WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Anderson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1974 to August 1977.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In May 2016, the Veteran testified at a hearing before the undersigned Veterans' Law Judge.  A transcript of that hearing is of record.

The Board notes that the Veteran has filed a notice of disagreement (NOD) at the RO concerning of entitlement to special monthly compensation based on aid and attendance, as shown in the electronic claims file (VBMS).  This issue is listed in the VACOLS appeals tracking system as an active appeal at the RO.  While the Board is cognizant of the Court's decision in Manlincon v. West, 12 Vet. App. 238 (1999), the Board notes that in this case, unlike in Manlincon, the RO has fully acknowledged the NOD and is currently in the process of adjudicating the appeal.  Action by the Board at this time may serve to actually delay the RO's adjudication of the appeal; thus, no action will be taken by the Board, and the issue will be the subject of a later Board decision, if ultimately necessary.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Review of the claims file indicates that there are outstanding VA records.  At his May 2016 hearing, the Veteran testified that he was hospitalized at the Audie Murphy VA medical center approximately a month and a half ago for his diabetes mellitus and then discharged to a nursing facility.  To date, VA has not obtained VA treatment records subsequent to December 2, 2015.  Additionally, a May 9, 2016 VA treatment record submitted by the Veteran indicated that he had follow up VA appointments on June 20, 2016, June 27, 2016, and July 6, 2016, including eye and diabetic podiatry appointments.  The record also indicates that the Veteran received VA vocational rehabilitation as recently as 2004.  As the Veteran's vocational rehabilitation records have not been associated with the record, it is unclear whether he still receives those services and if not, when those services ended.  The Board cannot exclude the possibility that there may be vocational rehabilitation records relevant to the Veteran's appeals.  Accordingly, on remand all outstanding VA records, including records of any inpatient treatment, fee basis treatment, and vocational rehabilitation, must be associated with claims file.

The record also indicates that there are outstanding private treatment records.  A February 2015 VA treatment record indicated that the Veteran was hospitalized at Houston Hospital.  At his May 2016 hearing, the Veteran clarified that this hospitalization was for his diabetes.  Additionally, a December 2013 discharge summary from Baptist Health System notes that the Veteran's discharge diagnoses included hypertension and diabetes mellitus.  Nevertheless, the underlying inpatient treatment records from this hospitalization have not been associated with the record.  On remand reasonable efforts must be made to obtain all outstanding relevant private treatment records.

Further, the Veteran's most recent VA diabetes mellitus examination was in February 2008.  The examination report indicates that the Veteran denied experiencing episodes of ketoacidosis or hypoglycemia that warranted emergency room visits, hospitalizations, or even doctor's office visits.  The report was silent for any evidence of diabetic neuropathy.  At his hearing, the Veteran testified that he had been hospitalization twice in the last year for problems with his blood sugar.  Additionally, VA and private treatments indicate that the Veteran now has diabetic neuropathy.  As the record suggests that the Veteran's diabetes mellitus has worsened, the Veteran should be provided a contemporaneous VA examination to determine the nature and severity of his service-connected diabetes mellitus.  The Veteran's most recent VA eye conditions and hypertension examinations were in February 2014 and December 2014.  As the Veteran's hypertension is secondary to his diabetes and the Veteran has been diagnosed with diabetic retinopathy, the Board finds that contemporaneous hypertension and eye conditions examinations are also warranted.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all outstanding VA treatment records, including record from December 2, 2015 to present, as well as any outstanding inpatient treatment and fee basis records.

2.  Ask the Veteran to provide the names and addresses of all medical care providers who have treated him for his disabilities on appeal, including Baptist Health System and Houston Hospital.  After securing the necessary releases, request any relevant records identified that are not duplicates of those already contained in the claims file.  If any requested records cannot be obtained, the Veteran should be notified of such.

3.  Obtain and associate with the record the Veteran's vocational rehabilitation counseling folder.  If the records are not available, the claims file should be annotated to reflect that fact and the Veteran should be notified accordingly.

4.  After the above has been completed to the extent possible, schedule the Veteran for a VA diabetes examination to determine the current nature and severity of his diabetes mellitus and any associated complications.  The claims folder should be made available to and be reviewed by the examiner in conjunction with the examination.  All testing deemed necessary should be conducted and the results reported.  Following review of the claims file and examination of the Veteran, the examiner should describe the symptomatology associated with the Veteran's diabetes mellitus.  

To the extent possible, the examiner should distinguish between any neurological symptoms attributable to any diabetic neuropathy and any attributable to the Veteran's stroke residuals.

A rationale for any opinion expressed should be provided.

5.  Schedule the Veteran for a VA hypertension examination to determine the current nature and severity of his hypertension.  The claims folder should be made available to and be reviewed by the examiner in conjunction with the examination.  All testing deemed necessary should be conducted and the results reported.  Following review of the claims file and examination of the Veteran, the examiner should describe the symptomatology associated with the Veteran's hypertension.  

A rationale for any opinion expressed should be provided.

6.  Schedule the Veteran for a VA eye conditions examination to determine the current nature and severity of his glaucoma, retinopathy, and any eye condition associated with the Veteran's diabetes mellitus.  The claims folder should be made available to and be reviewed by the examiner in conjunction with the examination.  All testing deemed necessary should be conducted and the results reported.  Following review of the claims file and examination of the Veteran, the examiner should describe the symptomatology associated with the Veteran's glaucoma or any eye condition related to his diabetes mellitus.  

A rationale for any opinion expressed should be provided.

7.  After completing the above, and any other development deemed necessary, readjudicate the Veteran's claims.  If any benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

